EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	1.  (Currently Amended)  A free cooling system comprising a plurality of free cooling outdoor units each including a heat medium circuit, a controller, and a communication circuit, each heat medium circuit being configured by connecting a heat medium pump, a first heat exchanger, and a heat source side of a second heat exchanger by pipes, wherein a heat medium circulateseach heat medium circuit, each controller is configured to control the corresponding heat medium pump of the respective heat medium circuit, and the communication circuits perform; wherein 
	the ; and
	each of the plurality of free cooling outdoor units includes a load temperature detection sensor configured to detect a temperature of the load heat medium flowing through the load pipe; wherein 
	in a case where less than all of the plurality of free cooling outdoor units are in operation, 
the corresponding controller increases heat medium pump driving frequency 
	in a case where the driving frequency of the heat medium pump of the free cooling outdoor units in operation is equal to or more than a reference driving frequency set in advance, a main controller that is one selected in advance from a plurality of the controllers instructs, via a3Serial No. 17/254,940Attorney Docket No. 129A_966_TN corresponding communication circuit, the controller of at least one of the plurality of free cooling outdoor units not in operation to start operating.

	2-4.  (Canceled)

	5.  (Currently Amended)  The free cooling system of claim 1, wherein the controller of the at least one of the plurality of free cooling outdoor units not in operation starts to drive its corresponding heat medium pump upon reception of the instruction to start the operation.

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest operating using a main controller selected from a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763